DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.  Claim(s) 10-19 and 21-22 is/are pending and under examination.
Examiner notes that amended claim 21 includes improper annotations to indicate amendments (amended to depend from claim 10, which is not underlined).  Examiner interprets claim 21 as dependent on claim 10.
Applicant’s amendments have overcome all claim objections and rejections under 35 USC 103 from the previous Office Action mailed on 1/25/22.
Applicant’s amendments overcome in-part the previous rejections under 35 USC 112(b) with respect to claim 10 from the previous Office Action mailed on 1/25/22.  All remaining rejections, including under 35 USC 112(b) and (a) are set forth below.  Applicant’s reply filed 4/22/22 does not include any arguments with respect to 112 rejections.
Applicant's arguments regarding the previous rejection under 35 USC 101 filed 4/22/22 have been fully considered but they are not persuasive.  In response to Applicant's argument (i.e., Applicant has incorporated the limitation of claim 20 into independent claim 10 as recommended by the Examiner in an effort to overcome the rejection under § 101. Applicant believes these additional limitations amount to significantly more than the judicial exception, which would satisfy patentability since the limitations are specific limitations that are more than what is routine and conventional), Examiner respectfully disagrees and directs Applicant to the revised grounds for rejection below, as necessitated by claim amendment.  Although Applicant has incorporated the subject matter of claim 20, this was only part of the suggestion made by the Examiner during the interview on 4/6/22, which also included adding the technical subject matter of par. 0054 of the specification which includes defining the system by a camera, lens, and spectrometer in conjunction with specific technical functionality to provide real time feedback to the user regarding portion size, which was not added to any claim in the pending amendment.  Moreover, Applicant’s statement that the amended language includes “more than what is routine and conventional” is not supported by any further explanation or evidence, and thus amounts to a merely conclusory statement, and thus is not persuasive.  Therefore, the argument is not persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 10-19 and 21-22 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 10 recite(s) the limitation "A software application executed by a processor to 2facilitate healthy lifestyle changes including improved diet and exercise for a user comprising: 3 a processor configured to 4execute the software application”.  However, the limitation renders the claim indefinite as the claimed software application is recited as both comprising a “processor” (i.e., software application […] comprising: a processor) and separate from the “processor” (i.e., processor executed by the processor).  Thus, it is unclear what the structural relationship is between the software application and the recited processor.  Therefore, claims 10 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 10 recite(s) the limitation "receives one or more past behaviors for the user from one or more of user 6responses to questions in a questionnaire, user providing statistical information, 7importing biological information from one or more devices”.  It is unclear whether the “one or more” language refers to one or more of the following types of data, or one or more of each of the following types of data (i.e., user 6responses to questions in a questionnaire, user providing statistical information, 7importing biological information from one or more devices).  Thus, the metes and bounds of the claimed invention are not clearly defined, rendering the claim indefinite.
Claim(s) 13 recite(s) the limitation "wherein the application is 2configured to […] analyze compliance behavior to predict future behavior and suggest personalized 5additional activities to the user".  First, it is unclear what constitutes “compliance behavior” which is a term not previously referred to in the claim and which has not been defined.  Moreover, the claim merely says it is configured to “analyze” without providing any further explanation, in terms of steps, calculation, or algorithm for how that analysis is performed.  The terms “compliance behavior” and “analyze” in this context does not have a plain and customary meaning, and could be any analysis and behavior.  It is not even clear whether this refers to the user, or someone/something else as the subject of the behavior is not identified.  Moreover, it is unclear how analyzing compliance behavior achieves the result of predicting future behavior, which could be interpreted as a required function or simply a desired outcome.  Therefore, claim 13 is indefinite.
Claim(s) 15 recite(s) the limitation "the specific tailored suggestions". There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 18 recite(s) the limitation "wherein the application is configured to use data and predictive and artificial intelligence modeling to display real-time empathetic coaching responses to the user ".  However, the term “data and predictive and artificial intelligence modeling” is a vague and indefinite term.  It is unclear what the metes and bounds of each of the terms in this phrase are referring to, as they do not have a plain and customary meaning, nor are they further defined in any particular terms in the claim or specification.  Rather, a “data and predictive and artificial intelligence modeling” could encompass an infinite number of meanings, and the only reference to this limitation in the specification is in paragraph 0048 which states: “The underlying software uses Big Data, predictive and artificial intelligence modeling”.  Therefore, the claim is indefinite.
Claim(s) 19 recite(s) the limitation "wherein information, suggested trajectories, alerts, calendars notices, and any combination thereof are used to modify a lifestyle habit of the user for an extended period of time".  It is unclear what “information, suggested trajectories, alerts, calendars notices, and any combination thereof” this claim refers to which are recited in a vague nature with no reference to what the data relates to.  Moreover, it is unclear how this data is used to achieve the claimed result of “used to modify a lifestyle habit of the user” which could have an infinite number of meanings.  Therefore, claim 19 is indefinite.
35 USC 112(a)
Claim(s) 10-19 and 21-22 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 10 recite(s) the limitation “analyzes the tracked activity level and dietary level to the 8goal input”, “9generates a prediction of future behavior needed to achieve the goal input for the user based on at 10least one of the tracked activity level or a user past behavior”, “11generates an action plan for the user based on the generated prediction of future 12behavior modified based on user compliance with prior suggestions”.  However, the written description is silent with respect to these computer-implemented limitations and how they are performed, including any steps, calculations, or algorithms for achieving each recited result.  Although the claim refers to tracking activity level and dietary level, it does not provide any description for what it means to analyze these parameters for compliance with the goal input.  The written description only refers to predicting future behaviors in paragraph 0031 and 0046, but in neither instance does the written description go beyond merely using the term “predict” with any explanation how that is performed.  It follows that the step of generating an action plan based on the generated prediction of future behavior modified based on user compliance with prior suggestions is also not supported by the written description because it relies on the prediction which lacks written description support.  Thus, the “analyzes” step, the “generates a prediction” step, and the “generates an action plan” step is not further defined in sufficient terms to show the Applicant had possession of the claimed invention.  Therefore, the written description requirement is not met and this limitation represents new matter.
Claim(s) 13 recite(s) the limitation "wherein the application is 2configured to […] analyze compliance behavior to predict future behavior and suggest personalized 5additional activities to the user".   However, the written description does not provide support for this limitation.  The only recitation of “compliance” is in paragraph 0056 which is referring to Applicant identified research in the field, and thus not the step of analyzing compliance behavior to predict future behavior.  Therefore, the written description requirement is not met and this limitation represents new matter.
Claim(s) 18 recite(s) the limitation "wherein the application is configured to use data and predictive and artificial intelligence modeling to display real-time empathetic coaching responses to the user ".  However, the term “data and predictive and artificial intelligence modeling” is a vague and indefinite term as provided above.  It is unclear what the metes and bounds of each of the terms in this phrase are referring to, as they do not have a plain and customary meaning, nor are they further defined in any particular terms in the claim or specification.  Rather, a “data and predictive and artificial intelligence modeling” could encompass an infinite number of meanings, and the only reference to this limitation in the specification is in paragraph 0048 which states: “The underlying software uses Big Data, predictive and artificial intelligence modeling”.  One of ordinary skill in the art would not reasonably conclude the Applicant had possession of the claimed invention at the time of filing the present application based on the lack of detail defining this limitation in the application as originally filed. Therefore, the written description requirement is not met.
Claim(s) 19 recite(s) the limitation "wherein information, suggested trajectories, alerts, calendars notices, and any combination thereof are used to modify a lifestyle habit of the user for an extended period of time".  However, the written description as originally filed does not provide any detail how this information (i.e., information, suggested trajectories, alerts, calendars notices, and any combination thereof) is used to achieve the claimed result “modify a lifestyle habit of the user for an extended period of time”.  One of ordinary skill in the art would not reasonably conclude the Applicant had possession of the claimed invention at the time of filing the present application based on the lack of detail defining this limitation in the application as originally filed. Therefore, the written description requirement is not met.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 10-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a judicial exception including a series of steps to facilitate healthy lifestyle changes including improved diet and exercise which could be practically performed by mental process (i.e., observation, evaluation, opinion, and/or judgement) and/or certain methods of organizing human activity (i.e., interpersonal interaction, instruction, and/or teaching) and/or mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations), including: receives one or more past behaviors for the user from one or more of user 6responses to questions in a questionnaire, user providing statistical information, 7importing biological information, and importing tracking 8information  (observation; interpersonal interaction); 9receives one or more motivations for the user  (observation; interpersonal interaction); 10receives one or more triggers for the user  (observation; interpersonal interaction); 11receives a user ability input for the user  (observation; interpersonal interaction); 12receives a goal input for the user  (observation; interpersonal interaction); 13determines a low, medium, or high qualitative level for the user in one or more 14categories selected from ability, motivation, trigger, fitness, nutrition, and wellbeing  (evaluation, judgement, opinion); 15tracks an activity level and dietary level of the user (observation; interpersonal interaction); 16analyzes the tracked activity level and dietary level for compliance 17with the goal input (evaluation, judgement, opinion); 18receives an image of a food for consumption by the user  (observation; interpersonal interaction), analyzes the image of 19the food to determine a portion (evaluation, judgement, opinion), and provides portion control feedback to the user based 20on the analysis of the portion (evaluation, judgement, opinion, and interpersonal interaction); BN 69196673v1Application No. 16/658,137Docket No. Y3858.2008 US/C [NZ/CAO/sf] Response to Office Action FINAL dated January 25, 2022Page 3 of 9 21generates a prediction of future behavior needed to achieve the goal input for the 22user based on at least one of the tracked activity level or a user past behavior (evaluation, judgement, opinion); 24modifies future user suggestions based on user compliance with prior suggestions (evaluation, judgement, opinion); 25generates an action plan for the user based on the generated prediction of future 26behavior modified based on user compliance with prior suggestions (evaluation, judgement, opinion); and 27provides the action plan and real-time feedback to the user (evaluation, judgement, opinion, and interpersonal interaction); suggest additional activities to the user to achieve the goal (judgement or opinion; interpersonal interaction); receive an input to indicate whether the user complied with the suggested additional activities (observation; interpersonal interaction); evaluate the suggested additional activities and the user compliance with the suggested additional activities (evaluation; interpersonal interaction), and analyze compliance behavior to predict future behavior and suggest personalized additional activities to the user (judgement or opinion; interpersonal interaction); track the user compliance with the suggested activities over time to evaluate a motivation of the user, an ability of the user, and one or more triggers on fitness and nutrition, and predict future behavior of the user and provide personalize recommendations (observation and evaluation; interpersonal interaction); track and identify one or more deficiencies or surpluses in nutrition or fitness and provides customized tailored suggestions based on the predicted future behavior in response to the specific tailored suggestions (observation and evaluation; interpersonal interaction); provide therapeutic remarks, advice, and behavior triggering messages (judgement or opinion; interpersonal interaction); automatically generate and deliver one or more motivational messages to the user (judgement or opinion; interpersonal interaction); use data and predictive modeling to display real-time empathetic coaching responses to the user; wherein information, suggested trajectories, alerts, calendars notices, and any combination thereof are used to modify a lifestyle habit of the user for an extended period of time (evaluation, judgement or opinion; interpersonal interaction; mathematical modeling); provides instant feedback indicating a portion size overage relative to a target plate size (judgement or opinion; interpersonal interaction), and wherein the portion control 2feedback is color-coded (mental process using pen and paper to create nonfunctional descriptive material).  Each of these steps or tasks is practically and reasonably performable by mental process, interpersonal interaction and/or mathematical concept, as indicated for each step or task above.  But for the generic recitation of computer components (i.e., an application on a mobile device) performing these steps, the claims do not preclude a person or persons from performing these steps or tasks.  The recitation of the application on a mobile device in this claim does not negate the mental nature of this limitations because the claim here merely uses this generic computer environment as a tool to perform the otherwise mental process. See October Update at Section I(C)(ii).  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the platform as a software application executed by a processor and comprising a processor configured to execute the software application wherein the software application performs the judicial exception identified above; collecting various data from one or more devices; an application viewable on a mobile device, the application configured to: perform the judicial exception above; or wherein the application performs the judicial exception above; using […] artificial intelligence modeling to display empathetic coaching responses to the user; wherein the application further comprises a portion control system configured to receive an image of a food for consumption by the user) are recited at a high level of generality with no further detail whatsoever regarding how the underlying functionality achieves the stated result.  These generically recited computer components (i.e., application executed by a processor on a mobile device and one or more devices to collect user data) represent no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of mobile device.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components identified above does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  There is no apparent improvement to computer functionality or other technology based on the lack of detail further defining these generic computer components in the claims.  Rather, the problem being addressed by the claimed invention is facilitating healthy lifestyle changes including improved diet and exercise, and do not address a challenge particular to a computer environment or software application of a mobile device.  Tracking and analyzing a user’s compliance with diet and exercise related goals and predicting future behavior based on that information to subsequently provide an action plan and feedback is a business practice known from the pre-electronic, pre-mobile device software application, health-training world.  The fact that the claims recite a software platform including an application on a mobile device configured to perform these steps does not remove the claim from the realm of abstract idea identified above.  Furthermore, the recitation of using “predictive and artificial intelligence modeling” to perform the task above, is recited so generically with no further details defining what algorithm or machine learning process is used to achieve this function, that it is akin to using the words “apply it” to any generic computer system and thus not an improvement in technology.  Such a general and generic recitation of predictive and artificial intelligence modeling, without particularity, do not amount to an improvement in computer technology.  At best, it provides an unspecified set of rules for performing the abstract idea of displaying real-time emphatic coaching responses to the user, which is practically performable by mental process and interpersonal interaction between a human teacher and student.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.   Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as identified in prong 2 above, the additional elements are recited at a high level of generality, and thus do not offer meaningful limitations beyond generally linking the abstract idea(s) to a technological environment.  The technological environment, namely the computer components (i.e., software application comprising a processor to execute the software application; an application on a mobile device, including a portion control system) recited for performing the judicial exception, are interpreted as well-known, routine and conventional as evidenced by the lack of further detail in the specification showing these features are sufficiently well-known as it does not require a description of the particulars to satisfy 35 USC 112(a).  The claimed computer components recite result-based steps with no further definition describing the underlying functionality of the computer system, and thus are akin to using the words “apply it” to any general purpose system.  Moreover, an input device and display device (of the mobile device or one or more devices) are used to perform the generic function of input and output of information with no additional detail as provided above, and thus the input and display devices amount to insignificant extra-solution activity.  Mere automation of manual processes, as the additional elements of the present claims are performing, have been indicated by the court as not a technical improvement (such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)).  Together or individually, the claimed additional elements do not offer any apparent improvement to computer functionality or other technology, nor do they recite a particular machine based on the generic nature which they are claimed.  And as provided under prong 2, the recited reference to using predictive and artificial intelligence modeling is recited with no further details whatsoever, not limiting it to any particular algorithm or machine learning process, and thus do not result in any improvement to the associated hardware or other technology.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 10-19 and 21-22 are not directed to patent eligible subject matter.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715